W\-l5
                                 ELECTRONIC RECORD




COA #      01-14-00477-CR                           OFFENSE: 22.011 (Sexual Assault)

STYLE:     Ken Scripa v. The State of Texas         COUNTY:         Harris

COA DISPOSITION:       AFFIRM                       TRIAL COURT:    174th District Court


DATE: 07/02/2015                   Publish: NO      TC CASE #:      1365724




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Ken Scripa v. The State of Texas               CCA#:               wwr
         APPELLANT'*>                 Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

        %^b^P                                            JUDGE:
DATE:     //A//W                             r___        SIGNED:                           PC:_
JUDGE:    Q/f UaJU4*—                                    PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD